Motion Granted; Appeal Dismissed and Memorandum Opinion filed April 2,
2020.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-20-00210-CV


      JORDAN WATWOOD AND JOANNA WATWOOD, Appellants

                                        V.

CHRIS M. CHOW AND ZING VENTURES LLC D/B/A ZING PROPERTY
                 MANAGEMENT, Appellees

             On Appeal from the County Civil Court at Law No. 3
                           Harris County, Texas
                       Trial Court Cause No. 1087021


                          MEMORANDUM OPINION

      This is an appeal from a judgment signed on December 12, 2019. On March
27, 2020, appellants filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1.
The motion is granted.

      Accordingly, we dismiss the appeal.

                                  PER CURIAM

Panel Consists of Chief Justice Frost and Justices Jewell and Spain.